Citation Nr: 1544113	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-16 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from July 1970 to April 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Huntington, West Virginia RO.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.

The issue of entitlement to a rating in excess of 50 percent for PTSD (to include a total disability rating based on individual unemployability (TDIU)) is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  Prior to November 6, 2014, the Veteran's PTSD is not shown to have been manifested by symptoms productive of occupational and social impairment greater than with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal); occupational and social impairment with reduced reliability and productivity was not shown.

2.  It is reasonably shown that, since November 6, 2014, the Veteran's PTSD has been manifested by symptoms productive of, at least, occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A 50 percent (at least) rating is warranted for the Veteran's PTSD effective from November 6, 2014.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in July 2013, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice was less than adequate.  During the July 2015 Travel Board hearing, the undersigned advised the Veteran of what is still needed to substantiate the claim (evidence of increased severity of the PTSD); the Veteran's testimony reflects that he is aware of what remains needed to substantiate his claim.

The Veteran's pertinent treatment records have been secured.  He was afforded a VA examination in July 2013; the examination is described in greater detail below. The Board finds it adequate for rating purposes, as the examiner's report reflects familiarity with the Veteran's medical history, notes his complaints, and describes a mental status examination with notation of all findings necessary for proper consideration of this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist is met.
 
Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.   

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.  

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remissions.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Veteran filed the instant claim for an increased rating in October 2012.  The relevant appeal period is therefore from October 2011.

On February 2012 VA treatment, the Veteran reported having recent homicidal ideation toward his girlfriend but denied any current homicidal ideation toward her or anyone else.  He denied any specific plan or intent and was seeking treatment due to this concern.  He reported depressed mood for the last half year, decreased sleep with an average of 4 hours per night, decreased energy and concentration, isolation from others, and daily use of marijuana and alcohol.  

Treatment records show that in February 2012 the Veteran was briefly hospitalized for polysubstance dependence.  On March 2012 VA treatment, the Veteran reported having difficulty sleeping through the night, decreased energy, decreased concentration, and decreased appetite.  He denied being depressed or anxious since his recent hospitalization.  He denied current substance use.

On July 2013 VA examination, the Veteran reported having nightmares about Vietnam and rockets coming over his head; he would wake up in a cold sweat and shaking, with a weird feeling.  He reported having these dreams 3 to 5 times per month, following which he would have difficulty going back to sleep; he sometimes sat up and tried to watch TV and did not want to go back to bed.  He reported sleeping from 2 to 4 hours per night with initial and middle insomnia, and attributed recent insomnia to chronic arm pain.  He reported experiencing irritability and negative thoughts, although he did not endorse intrusive trauma-related thoughts during the day.  He reported feeling down at times, as well as stressed out and worried.  He got depressed because he could not get along with anybody and found trouble everywhere he went.  He endorsed having isolative behavior, indicating that sometimes he did not want to be around anybody.  He reported occasional tearfulness, and that he had experienced suicidal ideation in the past but was not currently suicidal.  He reported anxiety, feelings of restlessness and worthlessness, and beliefs that nobody wants to help him.  He lived with his girlfriend and they had many domestic problems; he has difficulty with trust and became upset over nothing; he did not have friends outside of his family.  He reported that he retired from full-time work in 2001.  He had stopped using alcohol in April 2013, and had been nervous ever since; the examiner noted that elevated anxiety is consistent with withdrawal.  On mental status examination, the Veteran's reported symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names or directions or recent events, and impaired judgment.  The diagnoses included PTSD, alcohol dependence in early full remission, and cannabis dependence in sustained full remission; a GAF score of 61 was assigned.  The examiner found that cannabis dependence was in full sustained remission.  The examiner opined that alcohol dependence could wholly or partially account for mood and anxiety symptoms, and that it was possible that PTSD symptoms could entirely or partially remit with sustained remission from alcohol dependence.  The examiner opined that the PTSD symptoms reported at the time of the examination were generally mild.  The examiner opined that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.

Treatment records show that in December 2013 the Veteran was briefly hospitalized for suicidal ideation.  On March 2014 VA treatment, he reported difficulty sleeping.  He reported having nightmares related to Vietnam 2 to 3 times per month, but could not identify any particular trauma experienced there.  He sometimes woke up in a cold sweat, hurting all over.  He reported poor appetite and fatigue; he denied current suicidal ideation.  On mental status examination, he was alert and oriented to all spheres; his mood was euthymic and his affect was appropriate; he appeared fatigued and gave terse answers, but his attitude was polite; his thought process was direct and logical, with no tangentiality or circumstantiality; his thought content did not include homicidal ideation, suicidal ideation, paranoid ideation, obsessions, compulsions, delusions, hallucinations, or illusions.  He did not report hopelessness or worthlessness.  He reported anhedonia, fatigue, insomnia, and decreased appetite.  His insight and judgment were good.

On November 6, 2014 private examination, it was noted that the Veteran was vague, impatient at times, a bit confused, and digressive; he listened poorly and would not stop talking with rambling monologues.  He reported that his last drink of alcohol was about six months earlier and his last use of marijuana was the previous year.  He reported that he lived alone.  He retired from building railroad cars (for 27 years) in 2001; he reported he had interpersonal problems on the job, but denied leaving jobs because of emotional or behavioral factors.  He had unwanted memories of traumatic events in service that he could not keep out of his mind; they recurred about 4 times a month (which the examiner considered moderate).  He reported distressing dreams that woke him, following which he could not go back to sleep; this occurred 3 to 4 times per month (considered moderate by the examiner).  He reported dissociative flashbacks (suddenly feeling as if events are re-occurring), lasting from 2 to 4 minutes and occurring 3 times in the previous month (considered moderate by the examiner).  He reported psychological distress at exposure to cues that might symbolize or resemble events in service, occurring about twice per month; he was able to calm himself after a while, and the examiner rated this as moderate.  He reported physical reactions to external or internal cues symbolizing events in service about twice per month, and trying to avoid thoughts or feelings about Vietnam about 3 times in the previous month; the examiner rated both as moderate.  He reported avoidance of external reminders, people, places, or activities related to the military, which he did not think of as much of a problem; this was rated as mild.  He reported trouble remembering parts of what happened although he believed this is normal forgetting over time; this was rated as mild as to subjective complaints.  He reported negative beliefs about himself and others beginning in Vietnam, feeling there was something very wrong with him and nobody could be trusted, and having episodes of agitation requiring VA intervention; the examiner opined that these problems are pronounced and extreme.  He reported persistent negative emotional states due to Vietnam, mostly anger, which the examiner rated as extreme.  He reported diminished interest or pleasure in usual activities, which the examiner rated as severe.  He reported feelings of alienation from others with paranoia and detachment, which the examiner rated as extreme.  He reported inability to experience any positive emotions, which the examiner rated as severe.  He reported irritable behavior and angry outbursts with little or no provocation, on a daily basis, which the examiner opined was markedly elevated.  The Veteran denied any reckless or self-destructive behavior due to PTSD.  He reported hypervigilance, strong startle responses, problems with concentration and focus, and sleep disturbance; he stated that he averages about 5 to 6 hours of sleep per night.  The examiner opined that the Veteran's social functioning would have marked impairment with few aspects of social functioning still intact, and in the past PTSD had a moderate impact with definite impairment to occupational functioning but he still continued to work.  On mental status examination, the Veteran's concentration was poor and his attention span was short.  He was alert but vague, distractible, and easily confused.  His psychomotor activity was normal.  His speech patterns tended to be coherent but hesitant, uncertain, digressive and tangential.  His abilities to abstract and calculate were significantly impaired.  His affect was normal; he reported that his mood depended on the day and he has mood swings.  He reported feeling depressed most days, and that he felt like harming himself a few months earlier but not currently; he reported anger problems with feelings of harm toward others but he denied any current plans to harm anyone.  His judgment was fair and his insight was poor.  His memory was broadly intact although spotty and vague as to specifics; the examiner opined that this was due to a combination of low IQ and normal forgetting.  His associations were relevant, but stream of thought was slowed.  The examiner opined that the Veteran suffers from moderately severe PTSD, with few areas of functioning still intact, and occupational and social impairment and deficiencies in most areas including judgment, thinking and mood, paranoid delusional thinking, impaired impulse control, periods of violence, and inability to establish and maintain effective relationships.  The diagnoses included chronic PTSD to include secondary major depressive disorder with suicidal ideation and homicidal ideation, and paranoid personality traits with borderline features; a GAF score of 48 was assigned, representing serious to major impairment.

At the July 2015 Board hearing, the Veteran testified that he sees a VA psychiatrist about once a month, with the most recent visit occurring the prior week.  He testified that he has difficulty sleeping, and averages about 3 hours of sleep per night.  He reported nightmares, frequent depression and anxiety; he testified that his medications were changed twice in the previous 3 months.  He testified that he does not like going out and being around people; his brother visits him occasionally but he does not have other relationships.  He testified that he would not be able to handle a job due to anxiety and difficulty getting along with people.  He had previously tried group therapy, but it felt uncomfortable.  He testified that he spent most of his time alone at home.

Additional VA treatment records throughout the appeal period show symptomatology largely similar to that found on the examinations described above.  The Veteran has also submitted lay statements describing his difficulties due to his psychiatric disabilities.

SSA records reflect that the Veteran was found to be disabled effective September 1, 2005, due to a primary diagnosis of lumbar spine degenerative disc disease and a secondary diagnosis of left carpal tunnel syndrome.

The evidence of record does not show that symptoms that met (or approximated) the criteria for a 50 percent rating were manifested prior to November 6, 2014.  Prior to that date, it was not shown that, except for brief indefinite (i.e, not distinct) periods largely flowing from relationship problems and his then substance abuse,  the Veteran had occupational and social impairment with reduced reliability and productivity.   Notably, the July 2013 VA examiner opined that the Veteran's reported PTSD symptoms were generally mild and caused occupational and social impairment consistent with mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Board finds that all occupational and social impairment due to PTSD prior to November 6, 2014 is encompassed by the 30 percent rating currently assigned.  Reduced reliability and productivity due to PTSD symptoms (Veteran was found disabled for employment by SSA due to other co-existing disabilities not for consideration herein) simply were not shown prior to November 6, 2014.  Notably, by the time of a July 2013 VA examination the Veteran 's drug abuse was in full remission, and was alcohol had been in remission about 3 months, reflecting of goal-oriented self-control behavior. The Board also notes that the Veteran's GAF scores prior to that date are not consistent with a rating in excess of 30 percent and do not present an independent basis for assigning a rating in excess of 30 percent.  

From November 6, 2014, the Board finds that the Veteran, his treating mental health professionals, and VA and private examiners have reported PTSD symptoms productive of occupational and social impairment with reduced reliability and productivity.  He has shown symptoms including flattened affect; circumstantial, circumlocutory or stereotyped speech; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Although he has not displayed panic attacks more than once a week or difficulty in understanding complex commands, he need not display every symptom listed to establish entitlement to a higher rating.

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health personnel and the VA and private examiners.  As the symptoms described from November 6, 2014 meet (or at least approximate) the schedular criteria for a 50 percent rating under Code 9411, the Board finds that such rating (at least) is warranted from November 6, 2014.  38 C.F.R. § 4.7.

In summary, it is reasonably shown that symptoms of the Veteran's PTSD have produced occupational and social impairment with reduced reliability and productivity from November 6, 2014.  Therefore, the evidence supports the award of a 50 percent rating for PTSD from that date.  [The Board acknowledges that generally "piecemeal" adjudication of a claim is to be avoided.  However, given the delay in the Veteran's receipt of the benefits the Board has already found him entitled to receive, above, that would be inherent were the award to be deferred for prior development of evidence necessary to adjudicate entitlement to a still higher rating from November 6, 2014 (and entitlement to a TDIU rating), the Board finds that under the circumstances presented the partial award at this time is the proper course of action.]  The matter of entitlement to a rating in excess of 50 percent from November 6, 2014 (to include entitlement to a TDIU rating) is (as was noted above) being remanded for the further development ordered below.


ORDER

A 50 percent (at least) rating is granted for the Veteran's PTSD from November 6, 2014, subject to the regulations governing payment of monetary awards (and to the further action ordered below).


REMAND

What remains to be resolved regarding the rating for PTSD is whether a rating in excess of 50 percent may be warranted since November 6, 2014.  A 70 percent schedular rating for PTSD requires occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; and a 100 percent schedular rating is warranted for PTSD when there is total social and occupational impairment. 

The Veteran contends that his PTSD has worsened since the most recent [July 2013] VA examination, and the findings on November 2014 private examination tend to support this contention (but the findings appear somewhat conclusory, and therefore the examination is not entirely adequate for rating purposes).  Notably, the impact of the psychiatric disability on his daily activity functioning is not adequately described.   Additionally, the Veteran receives ongoing VA mental health treatment.  The most recent records of such treatment associated with the claims file are from April 2014.  As VA treatment records are constructively of record and may be pertinent to the Veteran's claim, they should be secured and associated with his claims file.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims held, in essence, that when the matter of entitlement to a TDIU rating is raised by the record in a claim for increase, such matter becomes part of the increased rating claim.  Here, entitlement to a TDIU rating was specifically raised by the Veteran at the July 2015 Board hearing.  The matter of entitlement to a TDIU rating has not been developed or adjudicated by the AOJ.  Therefore, it must be remanded for such action.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for association with the record copies of the complete updated clinical records of all VA evaluations and/or treatment the Veteran has received for psychiatric disability since April 2014.

2.  When the development requested above is completed, the AOJ should arrange for the Veteran to be examined by an appropriate psychologist or psychiatrist to assess the current severity of his PTSD, and specifically its impact on his ability to work.  The examiner must review the Veteran's claims file in conjunction with the examination, and based on such review and psychiatric evaluation of the Veteran, describe all symptoms of PTSD shown in detail (specifically expressing the presence or absence of each symptom in the schedular criteria for ratings in excess of 50 percent), and comment on the impact the PTSD would be expected to have on the Veteran's ability to work (and in everyday functioning).  The examiner must explain the rationale for all opinions (reconciling, to the extent possible, the opinions offered on examination, with any opinions in the record to the contrary, i.e., suggesting there is a greater, or lesser, degree of PTSD-related occupational or social impairment. .

3.  The AOJ should then re-adjudicate the matter of entitlement to a rating in excess of 50 percent for PTSD from November 6, 2014..  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.  

4.  The AOJ should also fully develop (to including providing the Veteran the appropriate VCAA-mandated notice and application form to complete), and if he does so, adjudicate the matter of his entitlement to a TDIU rating.  If that benefit is denied, the Veteran should be so advised, and advised of his appellate rights.  If he files a notice of disagreement and a substantive appeal after an SOC is issued, such matter should be returned to the Board, if in order, for appellate review.  [He is advised that this matter will not further be before the Board unless he initiates, and perfects, an appeal of a negative determination by the AOJ in the matter.]

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


